Citation Nr: 0912667	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-16 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1943 to April 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In that decision, the RO increased the 
Veteran's disability rating for a duodenal ulcer to 20 
percent.  

During a decision review officer (DRO) hearing at the RO in 
August 2008, the Veteran's representative stated that the 
Veteran wanted to claim secondary service connection for 
duodenal diverticulum and scarring.  The DRO filed a report 
of contact in August 2006, stating that she had spoken to the 
representative about this claim after the hearing.  The 
representative claimed diverticulum, not diverticulitis.  The 
RO issued a rating decision in December 2006 on the issue of 
"evaluation of ulcer duodenal, now to include duodenal 
diverticulum and scarring."  Since service connection for 
duodenal diverticulum and scarring was never actually 
established, the Board refers this matter to the RO.  


FINDING OF FACT

The competent medical evidence does not show that the 
Veteran's duodenal ulcer causes moderately severe symptoms 
with impairment in health manifested by anemia and weight 
loss or recurrent incapacitating episodes averaging 10 days 
or more in duration four or more times per year.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the Veteran's service-connected 
duodenal ulcer have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.114, Diagnostic Code 7305 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).   

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

The RO sent notice in October 2004 explaining that the 
evidence must show the Veteran's service-connected disability 
has worsened to establish entitlement to an increased rating.  
In a March 2006 correspondence, the RO informed the Veteran 
that VA considered the nature and symptoms of the condition, 
severity and duration of the symptoms, and impact of the 
condition and symptoms on employment.  Although the Veteran 
was not specifically advised to provide evidence pertaining 
to the impact the service-connected disability has on his 
daily life, this is not prejudicial because a reasonable 
person could be expected to understand from the notices that 
the impact of the disability on his daily life is relevant to 
substantiating the claim.  The RO also provided examples of 
evidence that the Veteran should submit that might affect how 
VA determined a disability rating.  Although this notice was 
not provided until after the February 2005 rating decision, 
the RO subsequently readjudicated the claim and issued a 
statement of the case in April 2006.  The issuance of such 
notice followed by a readjudication of the claim remedied any 
timing defect with respect to issuance of compliant notice.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  
These letters satisfied the notice requirements for increased 
ratings claims identified by the Court in Vazquez-Flores v. 
Peake 22 Vet. App. 37 (2008).  
 
The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

The Board finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the Veteran's service treatment 
records, VA medical center (VAMC) records, and private 
medical records from Boone Hospital Center, along with 
letters from the Veteran's physicians.  The Veteran received 
VA examinations in November 2004 and April 2006.  In his VCAA 
response, dated in August 2006, the Veteran affirmed that he 
had no other evidence to give to VA to substantiate his 
claim.  The Veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings, the Board must assign staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007) (finding that there was no basis for drawing a 
distinction between initial ratings and increased-rating 
claims for the purpose of applying staged ratings).

Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise the lower evaluation will be assigned.  38 
C.F.R. § 4.7 (2008).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2008).

Duodenal ulcer disease is rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7305, which provides that a 40 percent rating 
is warranted if the disability is moderately severe; the 
manifestations are less than those of severe duodenal disease 
but there is impairment of health manifested by anemia and 
weight loss; or there are recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent rating is warranted if the 
disability is severe, manifested by pain which is only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health. 

Analysis

In a March 2002 rating decision, the RO granted service 
connection and a ten percent rating for the Veteran's 
duodenal ulcer.  The Veteran filed a claim to increase in 
September 2004, and the RO granted a 20 percent rating in 
February 2005.  The Veteran believes that his disability 
warrants a rating higher than 20 percent.  

The Veteran's duodenal ulcer is not characterized by 
impairment of health manifested by anemia and weight loss.  
Reports from VA examinations conducted in November 2004 and 
April 2006 indicate the Veteran's weight was essentially 
stable in the low 170s.  A November 2006 VAMC progress note 
shows the Veteran reported that he had lost weight because 
his stomach issues caused him to eat less.  A VAMC progress 
note from the same month showed weight loss of 4.5 pounds 
from May 2005 to November 2006.  The Board does not find the 
4.5 pound weight loss to be significant enough to constitute 
a moderately severe symptom.  

Likewise, the competent medical evidence does not contain 
findings consistent with anemia.  A lab test conducted at the 
VAMC in November 2005 showed hemoglobin (HGB) levels of 15.6 
and hematocrit (HCT) levels of 45.9 percent.  The April 2006 
VA examination report showed HGB levels of 14.3 and HCT 
levels of 42.4 percent.  The examiner noted there were no 
clinical signs of anemia.

The evidence does not show recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times per year.  A June 2006 VAMC progress note shows the 
Veteran stated he experienced one to two days of epigastric 
distress about three times per year.  He reported the 
distress caused him to stop eating for one day, then eat 
toast the next, until his pain resolved.  During an August 
2006 DRO hearing, the Veteran testified to experiencing 
recurrent incapacitating episodes averaging two to three days 
in duration.  The Veteran stated that he has learned to deal 
with the stomach episodes by going off solid food for a day.  
He builds up his tolerance to solid foods again over the next 
several days.  He testified to experiencing the stomach 
episodes more frequently over the previous several months, 
but he did not describe episodes lasting more than an average 
of three days.      

The Board finds that the Veteran's symptoms do not meet the 
schedular criteria for a 40 percent rating.  The Board has 
also considered whether the Veteran's disability approximates 
the criteria for a 40 percent rating.  During the April 2006 
VA examination, the Veteran reported chronic stomach problems 
since World War II; he complained of current chronic heart 
burn with bloating and abdominal cramping.  He takes Aciphex 
daily, which relieves the majority of his symptoms, except 
for occasional nausea.  The examiner noted findings of 
duodenal ulcer with mild to moderate impact on functional 
ability.  The Board finds the competent medical evidence does 
not show that the Veteran's disability is characterized by 
moderately severe symptoms.           

The Board also finds that the severity of the Veteran's 
duodenal ulcer appeared to remain unchanged throughout the 
appeal period.  Accordingly, a staged rating is not in order 
and a 20 percent rating is appropriate for the entire period 
of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999), see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2008).  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illness proportionate to the severity of the several grades 
of disability.  Id.  In cases where either a claimant or the 
evidence of record suggests that a schedular rating may be 
inadequate, the Board must specifically adjudicate the issue 
of whether referral for an extraschedular rating as outlined 
in 38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
Moreover, the Veteran has not asserted that his service-
connected duodenal ulcer causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent period of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  See Id., see 
also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); and 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Hence, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) 
for assignment of an extraschedular evaluation.  Id.   

Finally, the Board has considered the benefit of the doubt 
doctrine; however, since the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  


ORDER

An increased rating for the Veteran's service-connected 
duodenal ulcer is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


